J. S47044/17


NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA             :     IN THE SUPERIOR COURT OF
                                         :           PENNSYLVANIA
                   v.                    :
                                         :
JUSTIN CORLISS,                          :           No. 108 EDA 2017
                                         :
                        Appellant        :


          Appeal from the Judgment of Sentence, October 7, 2016,
              in the Court of Common Pleas of Monroe County
            Criminal Division at Nos. CP-45-CR-0001749-2013,
                          CP-45-CR-0002173-2013


BEFORE: LAZARUS, J., MOULTON, J., AND FORD ELLIOTT, P.J.E.


MEMORANDUM BY FORD ELLIOTT, P.J.E.:              FILED DECEMBER 08, 2017

      Appellant, Justin Corliss appeals, pro se, from the October 7, 2016

judgment of sentence in the Court of Common Pleas of Monroe County.

After careful review, we affirm.

      A previous panel of this court recited the following factual history:

            [Appellant] operated a pet store in Monroe County.
            In 1993, [appellant] commenced a romantic
            relationship with his coworker, K.V.        Shortly
            thereafter, [appellant] moved in the residence K.V.
            shared with her minor daughter, R.V. In 1995, when
            R.V. was approximately nine years old, [appellant]
            began to molest R.V. At first, [appellant] would
            tickle R.V. when they played together. [Appellant’s]
            behavior escalated, however, and he began placing
            his hands down R.V.’s pants. [Appellant] digitally
            penetrated R.V. on multiple occasions between 1995
            and 1997. The abuse occurred at K.V.’s residence,
            often while K.V. was in another room. On one
            occasion, [appellant] inappropriately touched R.V.
J. S47044/17


          during a car trip to New York. The molestation
          continued until 1997, when [appellant] moved out of
          K.V.’s residence. R.V. did not immediately report the
          abuse.

          In 1996, fourteen-year old [D.B.1] began to work at
          [appellant’s] pet store. [D.B. ]’s father was a regular
          customer at the pet store, and [appellant] had
          known [D.B.] since she was eleven years old. After
          [D.B.] started working at the pet store, [appellant]
          would tickle her. [Appellant’s] behavior escalated,
          and he began placing his hands down [D.B.]’s pants.
          Eventually, [appellant] and [D.B.] engaged in sexual
          intercourse. [Appellant] also performed oral sex on
          [D.B.] on multiple occasions.

          The abuse occurred at the pet store during regular
          business hours. On two occasions, [D.B.]’s twelve-
          year-old friend witnessed the sexual activity.
          [Appellant] also fondled [D.B.] during car trips to
          New York. [D.B.] testified that [appellant] took her
          on these trips “almost every single Monday” to pick
          up supplies for the pet store. In addition to the
          liaisons at work, [appellant] molested [D.B.] at
          K.V.’s residence at least once. In 1997, [D.B.]’s
          mother learned about the abuse and immediately
          informed the police.

          At No. 743 of 1997, the Commonwealth charged
          [appellant] with multiple offenses related to the
          molestation of [D.B.] Following a trial in 1998, a
          jury convicted [appellant] of two (2) counts of
          statutory sexual assault and one (1) count each of
          aggravated indecent assault, indecent assault, and
          corruption of minors. On August 20, 1998, the
          [trial] court sentenced [appellant] to an aggregate
          term of four (4) to ten (10) years’ imprisonment.
          This Court affirmed the judgment of sentence on
          November 30, 1999.        See Commonwealth v.


1 At the time of appellant’s 1998 trial, D.B. was known as D.G. For the
purposes of continuity, we will refer to her as D.B. throughout this
memorandum.


                                   -2-
J. S47044/17


          Corliss,   750  A.2d  366        (Pa.Super.    1999)
          (unpublished memorandum).

          Prior to the start of the 1998 trial, [appellant] met
          C.T. at the pet store. [Appellant] and C.T. married,
          and C.T. became pregnant before [appellant’s]
          sentencing hearing. C.T. gave birth to [appellant’s]
          daughter, C.C., in 1999 while [appellant] was
          incarcerated.    [Appellant] remained incarcerated
          until 2008. Upon his release, [appellant] returned to
          live with C.T. and C.C. C.T. had no concerns about
          [appellant] being around C.C., because [appellant]
          had convinced C.T. that he was actually innocent of
          the charges pertaining to [D.B.]

          When [appellant] would play with C.C., C.T. noticed
          that [appellant] tickled the child and scratched the
          child’s back. The tickling started to bother C.C., and
          she asked [appellant] not to touch her, but C.T. did
          not intervene. [Appellant’s] relationship with C.T.
          ended in 2010, after C.T. discovered that [appellant]
          was having an affair with another teenager. In
          2013, C.C. informed C.T. that [appellant] had
          molested her. C.C. claimed that [appellant] would
          put his hands down her pants and touch her vagina,
          exposed his penis to C.C., and attempted to force
          the child to perform oral sex on him.

          Police arrested [appellant] for the offenses against
          C.C. in July 2013.         The media reported on
          [appellant’s] arrest, and R.V. saw the coverage.
          R.V. decided to contact police and inform them of the
          abuse she suffered from 1995 until 1997.           At
          No. 1749 of 2013, the Commonwealth charged
          [appellant] with sex offenses committed against C.C.
          At No. 2173 of 2013, the Commonwealth charged
          [appellant] with sex offenses committed against
          R.V.[Footnote 1]      On September 24, 2013, the
          Commonwealth informed [appellant] that Nos. 1749
          and 2173 of 2013 would be joined for trial.
          [Appellant] filed counseled pretrial motions on
          October 3, 2013, including a motion to sever the
          cases.      Ultimately, the [trial] court granted
          [appellant’s] motion to sever the cases for trial.


                                  -3-
J. S47044/17



                    [Footnote 1:] At No. 1748 of 2013, the
                    Commonwealth also charged [appellant]
                    with offenses related to his failure to
                    register with state police pursuant to
                    Megan’s Law. The matters of No. 1748
                    of 2013 are not at issue in this appeal.

Commonwealth          v.   Corliss,   No.    2091    EDA    2014,    unpublished

memorandum (Pa.Super. filed July 14, 2015).

        The trial court provided the following procedural history:

              [Appellant] was convicted by a jury on June 1, 2016
              of various offenses following a trial in which these
              two (2) cases were consolidated. In case #1749 CR
              2013, [appellant] was convicted of Count 1,
              Involuntary Deviate Sexual Intercourse With a Child;
              Count 2, Criminal Attempt Involuntary Deviate
              Sexual Intercourse With a Child; Count 3, Indecent
              Assault; Count 4, Indecent Exposure; Count 5,
              Incest; Count 6, Endangering the Welfare of a Child;
              and, Count 7, Corruption of a Minor.[2 Appellant]
              was convicted in case #2173 CR 2013 of Court 1,
              Aggravated Indecent Assault;[3] and Count 2,
              Aggravated Indecent Assault. . . .

              [Appellant] was deemed a sexually violent predator
              (“SVP”) on September 29, 2016 following a hearing,
              which subjects him to mandatory lifetime sexual
              offender registration requirements. [Appellant] was
              then sentenced on October 7, 2016 in case #1749
              CR 2013 to a total confinement of 360 months
              (30 years) minimum to 720 months (60 years)
              maximum. [Appellant] was sentenced on October 7,
              2016 in case #2173 CR 2013 to a total confinement
              of 108 months (9 years) minimum to 216 months
              (18 years) maximum. The sentence in case #2173

2 18 Pa.C.S.A. §§ 3123(b), 901, 3126, 3127, 4302, 4304, 6301, and 3125,
respectively.

3   18 Pa.C.S.A. § 3125.


                                       -4-
J. S47044/17


            was run consecutive to case #1749 for a total period
            of incarceration of 468 months (39 years) to
            936 months (78 years). [Appellant] has filed timely
            post-sentence motions.

            [Appellant] was initially represented in these matters
            by private counsel, Robert Saurman, Esquire, who
            filed omnibus pre-trial motions on behalf of
            [appellant. Appellant] then fired his legal counsel
            and proceeded pro se following a hearing in which a
            colloquy was given to [appellant] concerning his
            right to counsel, a listing of the offenses and
            maximum penalties if convicted, and that [appellant]
            was making a voluntary waiver of counsel. The
            Court also appointed stand-by counsel for [appellant.
            Appellant] then represented himself pro se in filing
            various motions and appeals to Orders. The matter
            was set for trial and [appellant] then retained private
            counsel prior to the start of trial.

            [Appellant] terminated the services of his trial
            counsel soon after the trial, and again proceeded to
            represent himself following a hearing on his motion
            to proceed pro se. [Appellant] was given another
            colloquy on his pro se representation at that time.
            [Appellant] represented himself at sentencing held
            on October 7, 2016.            Following sentencing,
            [appellant] filed post-sentence motions pro se. He
            then retained counsel to represent him on the post-
            sentence issues and counsel was afforded additional
            time to file any additional post-sentence motions.
            Counsel timely filed additional post-sentence
            motions. [Appellant] then filed a motion to proceed
            pro se once again, and his counsel also filed a
            motion to withdraw. Following a hearing held on
            November 23, 2016, and a colloquy placed on the
            record, [appellant] was allowed to proceed pro se on
            his post-sentence motions.

Trial court opinion, 12/15/16 at 1-3.

      The trial court granted appellant’s post-sentence motions in part and

denied appellant’s post-sentence motions in part.     Specifically, appellant’s


                                        -5-
J. S47044/17

motion to reconsider his sentence for endangering the welfare of a child was

granted, and his sentence was reduced from 2-4 years’ incarceration to be

served concurrently with his other sentences to 1-2 years’ incarceration to

be served concurrently with his other sentences.       (Notes of testimony,

10/7/16 at 84; trial court order, 12/15/16).

     Appellant filed a notice of appeal on January 3, 2017. The trial court

ordered appellant to produce a concise statement of errors complained of on

appeal pursuant to Pa.R.A.P. 1925(b) on January 4, 2017. Appellant timely

complied with the trial court’s order on January 20, 2017. On January 23,

2017, the trial court issued an opinion pursuant to Pa.R.A.P 1925(a).

     Appellant raises the following issues for our review:

           1.    Whether a judgment of acquittal or an arrest of
                 judgment must issue as to six crimes convicted
                 of when the jury did not render a decision as to
                 the challenged element of negating the statute
                 of limitations.

           2.    Whether the testimony of complainant C.C.
                 was sufficient to meet the elements of
                 involuntary deviate sexual intercourse and
                 incest.

           3.    Whether testimony of intercourse, that
                 conflicts with incontrovertible DNA evidence,
                 and other false testimony suborned by ADA
                 Rakaczewski from bad acts witness Danielle
                 Brink, violates the 5th, 6th, and 14th
                 Amendments to the U.S. Constitution requiring
                 the conviction to be vacated.




                                    -6-
J. S47044/17


              4.    Whether the trial court’s representation of the
                    exculpatory DNA evidence is violative (sic) of
                    the right to due process of law.[4]

              5.    Whether Rakaczewski’s deliberate omission of
                    exculpatory evidence and known credibility
                    challenges, as to complainant C.C., violated
                    [appellant’s] right to due process of law, as
                    guaranteed through the U.S. Constitution,
                    warranting that the conviction and sentence be
                    vacated.

Appellant’s brief at 4.

                                         I.

        In his first issue, appellant raises the issue of whether the jury was

provided with proper instructions pertaining to the statute of limitations.

Specifically, appellant avers that the statute of limitations had expired for

the following charges:        aggravated indecent assault, indecent assault,

indecent exposure, corruption of minors, and endangering the welfare of

children. (See appellant’s brief at 10-11.)

        A statute of limitations defense is properly raised prior to trial in an

omnibus motion to dismiss the charges. Commonwealth v. Corban Corp.,

909 A.2d 406, 411 (Pa.Super. 2006), affirmed, 957 A.2d 274 (Pa. 2008),

citing Commonwealth v. Rossetti, 863 A.2d 1185, 1190 (Pa.Super. 2004),

appeal denied, 878 A.2d 864 (Pa. 2005); Commonwealth v. Groff, 548

A.2d 1237, 1244 (Pa.Super. 1988). “The Commonwealth bears the burden

to establish that a crime as charged was committed within the applicable


4   Issue 4 is identified by appellant as a “subquestion” under his third issue.


                                        -7-
J. S47044/17

statute of limitations period.” Corban Corp., 909 A.2d at 411, citing Groff,

548 A.2d at 1248. A defendant must raise a statute of limitations defense

pretrial; otherwise, the defense is waived.         Id. at 1245 n.8, citing

Commonwealth v. Darush, 459 A.2d 727, 730 n.4 (Pa. 1983).

            If the statute of limitations defense poses a question
            of law, the judge may decide the issue pretrial or at
            an appropriate time during trial. If the statute of
            limitations poses a question of fact, the judge should
            not decide the question but should present the
            question for jury consideration.

Groff, 548 A.2d at 1248, n.8. “Where the date of discovery of criminal acts

is unrebutted, the issue of whether the statute of limitations for prosecution

has run is a question of law for the trial judge.” Corban Corp., 909 A.2d at

410, citing Commonwealth v. Hoffman, 398 A.2d 658, 661 (Pa.Super.

1979).

      Upon a review of the record, we find that appellant properly raised a

statute of limitations defense when he filed a pro se amended omnibus

pretrial motion on January 21, 2014, seeking dismissal of the following

charges due to the expiration of the statute of limitations: indecent assault,

indecent exposure, endangering the welfare of children, and corruption of

minors.   Accordingly, appellant has sufficiently preserved this issue for

appellate review, and we shall review this issue on its merits.

      Appellant,   citing   42   Pa.C.S.A.   §   5552(a),   avers    that   the

Commonwealth failed to initiate criminal proceedings against appellant

within the statutory two-year time period. Appellant’s reliance, however, is


                                     -8-
J. S47044/17

misplaced. The Commonwealth charged appellant with four offenses subject

to the exceptions to the two-year statute of limitations found in 42 Pa.C.S.A.

§ 5552(c)(3). Subsection 5552(c)(3) provides, in relevant part,

            (3)   Any sexual offense committed against a minor
                  who is less than 18 years of age any time up to
                  the later of the period of limitation provided by
                  law after the minor has reached 18 years of
                  age or the date the minor reaches 50 years of
                  age. . . .

42 Pa.C.S.A. § 5552(c)(3).

      Appellant further avers that the Commonwealth failed to “allege any

statement in the Information as to any claimed tolling or an exception to the

statute of limitations . . . .” (Appellant’s brief at 13.) Our supreme court

has held, however, that the Commonwealth is not required to include any

notice of tolling or exceptions to the statute of limitations in the criminal

information, so long as the defendant is not prejudiced. Commonwealth v.

Stockard, 413 A.2d 1088, 1092 (Pa. 1980). Specifically, the court stated:

            The fact that the Commonwealth did not allege in the
            [complaint] that it would seek to toll the statute of
            limitations is of no consequence [if] there is no
            prejudice to [defendant.] The Commonwealth did
            inform [defendant] of the tolling of the statute of
            limitations when the Commonwealth filed its answer
            to [defendant’s] motion to dismiss the complaint.
            . . . As long as a defendant, some reasonable time
            before trial, is [apprised] that the Commonwealth
            will seek to toll the statute of limitations, the due
            process requirements of notice are met.

Id., quoted by Commonwealth v. Morrow, 682 A.2d 347, 349 (Pa.Super.

1996), appeal denied, 693 A.2d 587 (Pa. 1997). In Morrow, similarly to


                                     -9-
J. S47044/17

the defendant in Stockard, the Commonwealth responded to an omnibus

pretrial motion seeking dismissal on the grounds of the expiration of the

statute of limitations with a written notice of intention to toll the statute. Id.

This court found that the defendant was not prejudiced, as he was

“adequately and timely informed of the Commonwealth’s intentions,” prior to

trial.” Id. In Commonwealth v. Russell, 938 A.2d 1082, 1088 (Pa.Super.

2007), appeal denied, 956 A.2d 434 (Pa. 2008), this court reaffirmed that

the Commonwealth satisfies the notice requirement so long as it notifies the

defendant of its intention to toll the statute of limitations at a reasonable

time before trial.

      Here, appellant     filed an   amended     omnibus    pretrial   motion   on

January 21, 2014. The Commonwealth subsequently filed a written notice of

tolling of the statute of limitations on February 24, 2014 -- over two years

before the start of trial on May 31, 2016.        We, therefore, find that the

Commonwealth provided adequate written notice of its intent to toll the

statute of limitations within a reasonable time before trial.          Accordingly,

appellant’s first issue is without merit.

                                       II.

      Appellant next challenges the sufficiency of the evidence, particularly

as it pertains to C.C.’s testimony relating to appellant’s convictions of

involuntary deviate sexual intercourse (“IDSI”) and incest.

            In reviewing the sufficiency of the evidence, we view
            all evidence admitted at trial in the light most


                                      - 10 -
J. S47044/17


           favorable to the Commonwealth, as verdict winner,
           to see whether there is sufficient evidence to enable
           [the fact finder] to find every element of the crime
           beyond a reasonable doubt. This standard is equally
           applicable to cases where the evidence is
           circumstantial rather than direct so long as the
           combination of the evidence links the accused to the
           crime beyond a reasonable doubt.           Although a
           conviction must be based on “more than mere
           suspicion or conjecture, the Commonwealth need not
           establish guilt to a mathematical certainty.”

           Moreover, when reviewing the sufficiency of the
           evidence, the Court may not substitute its judgment
           for that of the fact finder; if the record contains
           support for the convictions, they may not be
           disturbed.

Commonwealth v. Stokes, 78 A.3d 644, 649 (Pa.Super. 2013) (citations

omitted), appeal denied, 89 A.3d 661 (Pa. 2014).        The Commonwealth

may satisfy its burden of proving a defendant’s guilt beyond a reasonable

doubt by using wholly circumstantial evidence. Commonwealth v. Diggs,

949 A.2d 873, 877 (Pa. 2008), cert. denied, 556 U.S. 1106 (2009).

     This court has also     previously stated that the     uncorroborated

testimony of a victim of a sexually based offense is sufficient to uphold a

conviction, so long as the testimony is believed by the trier-of-fact.

Commonwealth v. Trippett, 932 A.2d 188, 194 (Pa.Super. 2007), citing

Commonwealth v. Charlton, 902 A.2d 554, 562 (Pa.Super. 2006).             A

fact-finder is free to believe all, part, or none of the evidence, including

uncorroborated testimony, presented.        Commonwealth v. Mosley, 114

A.3d 1072, 1087 (Pa.Super. 2015) (citations omitted), appeal denied, 166



                                   - 11 -
J. S47044/17

A.3d 1215 (Pa. 2017). Therefore, how much credibility and weight is given

to the uncorroborated testimony is fully within the exclusive purview of the

fact-finder.

        In the instant case, after reviewing the evidence presented, cast in the

light most favorable to the Commonwealth, as verdict winner, we find that

the evidence is sufficient to warrant the jury’s convictions for IDSI and

incest.

        IDSI is defined, in relevant part, as:

               (b)   Involuntary deviate sexual intercourse
                     with a child.--A person commits involuntary
                     deviate sexual intercourse with a child, a
                     felony of the first degree, when the person
                     engages in deviate sexual intercourse with a
                     complainant who is less than 13 years of age.

18 Pa.C.S.A. § 3123(b).        The General Assembly defined “deviate sexual

intercourse” as:

               [s]exual intercourse per os or per anus between
               human beings and any form of sexual intercourse
               with an animal. The term also includes penetration,
               however slight, of the genitals or anus of another
               person with a foreign object for any purpose other
               than good faith medical, hygienic or law enforcement
               procedures.

18 Pa.C.S.A. § 3101; see also Commonwealth v. Kelley, 801 A.2d 551,

555 (Pa. 2002), citing Commonwealth v. Lee, 638 A.2d 1006 (Pa.Super.

1994), appeal denied, 647 A.2d 898 (Pa. 1994) (interpreting sexual

intercourse and deviate sexual intercourse to include acts of oral and anal

sex).


                                       - 12 -
J. S47044/17

      During the trial, C.C. testified that she was born on February 16, 1999,

and was 17 years old at the time of trial. (Notes of testimony, 5/31/16 at

88.) At the time that appellant lived with C.C., C.C. was 10 years old. (Id.

at 89.)   C.C. also testified that appellant touched her chest and vagina,

exposed his penis, tried to place his penis in her mouth, and put his mouth

directly on her vagina. (Id. at 94-95.) We find that this testimony supports

the jury’s guilty verdict for IDSI.     See generally Commonwealth v.

Mawhinney, 915 A.2d 107, 111 (Pa.Super. 2006), appeal denied, 932

A.2d 1287 (Pa. 2007) (finding that the victim’s testimony describing

elements of IDSI is sufficient evidence to warrant conviction).

      Appellant next avers that the Commonwealth failed to sufficiently

prove the elements of incest to warrant a conviction. Specifically, appellant

claims that a civil finding by default establishing paternity of C.C. does not

“prove[] paternity beyond a reasonable doubt,” and that such a question

should have been submitted to the jury. (Appellant’s brief at 26.) Upon a

review of the record, however, that question was submitted to the jury.

During the trial court’s jury instructions, the jury was instructed that it was

required to find, beyond a reasonable doubt, that appellant “had sexual

intercourse with a descendant of the whole or half blood. This relationship

includes blood relationships with regard to legitimacy.” (Notes of testimony,

6/1/16 at 86.)   Our supreme court has held that juries are presumed to

follow the instructions of the court. Commonwealth v. Brown, 786 A.2d



                                    - 13 -
J. S47044/17

961, 971 (Pa. 2001), cert. denied, 537 U.S. 1187 (2003). Our review of

the record reflects that the Commonwealth sufficiently presented evidence

proving beyond a reasonable doubt that C.C. is appellant’s natural daughter,

and appellant’s claim is without merit.

      Appellant further avers that incest is a lesser included offense to IDSI,

and that the two offenses merge for sentencing purposes. Incest is defined

as:

            (a)   General rule.--Except as provided under
                  subsection (b), a person is guilty of incest, a
                  felony of the second degree, if that person
                  knowingly marries or cohabits or has sexual
                  intercourse with an ancestor or descendant, a
                  brother or sister of the whole or half blood or
                  an uncle, aunt, nephew or niece of the whole
                  blood.

            (b)   Incest of a minor.--A person is guilty of
                  incest of a minor, a felony of the second
                  degree, if that person knowingly marries,
                  cohabits with or has sexual intercourse with a
                  complainant who is an ancestor or descendant,
                  a brother or sister of the whole or half blood or
                  an uncle, aunt, nephew or niece of the whole
                  blood and:

                  (1)   is under the age of 13 years . . .

            (c)   Relationships.--The relationships referred to
                  in this section include blood relationships
                  without regard to legitimacy, and relationship
                  of parent and child by adoption.

18 Pa.C.S.A. § 4302.

      A court is precluded “from merging sentences when each offense

contains a statutory element that the other does not.” Commonwealth v.


                                    - 14 -
J. S47044/17

Raven, 97 A.3d 1244, 1250 (Pa.Super. 2014), appeal denied, 105 A.3d

736 (Pa. 2014), citing Commonwealth v. Baldwin, 985 A.2d 830, 834 (Pa.

2009).    In Commonwealth v. White, this court found that “the

Commonwealth suffered two injuries” through the defendant’s single act

when he engaged in forcible sexual intercourse (rape) and engaged in sexual

intercourse with a descendant (incest).         491 A.2d 252, 256 (Pa.Super.

1985).

      Here, we find that appellant’s convictions for IDSI and incest do not

merge for sentencing purposes.      Much like the defendant in White, the

Commonwealth suffered two injuries as a result of appellant’s conduct

pertaining to C.C.     The Commonwealth first suffered an injury when

appellant engaged in involuntary deviate sexual intercourse, as was

established by C.C.’s testimony. During the same act, the Commonwealth

suffered further injury because appellant engaged in sexual intercourse with

his natural daughter. Accordingly, we find that incest is not a lesser included

offense to IDSI, and that the two convictions do not merge for sentencing

purposes. Accordingly, appellant’s second issue is without merit.

                                     III.

      In his third issue for our review, appellant specifically avers that the

Commonwealth “provided no discovery relevant to [D.B’s] anticipated

testimony,   and   refused   to   correct     her   perjury   at   trial   as   [the

Commonwealth] actually elicited it.”        (Appellant’s brief at 29.)     For this



                                    - 15 -
J. S47044/17

claim, appellant relies on a report dated March 1, 2017 purporting to

“‘exclude’ [appellant] as the donor of any DNA found in [D.B.’s] underwear.”

(Id. at 36.) Appellant also relies on the fact that he was not convicted on all

charges brought against him by the Commonwealth at the 1998 trial

pertaining to his encounters with D.B.

      We shall first analyze appellant’s claim pertaining to the March 1, 2017

DNA report. The report is not found within the record that was certified by

the trial court.

             The fundamental tool for appellate review is the
             official record of the events that occurred in the trial
             court.     Commonwealth v. Williams, 715 A.2d
             1101, 1103 (Pa. 1998). To ensure that an appellate
             court has the necessary records, the Pennsylvania
             Rules of Appellate Procedure provide for the
             transmission of a certified record from the trial court
             to the appellate court. Id. The law of Pennsylvania
             is well settled that matters which are not of record
             cannot be considered on appeal. Commonwealth
             v. Bracalielly, 658 A.2d 755, 763 (Pa. 1995);
             Commonwealth v. Baker, 614 A.2d 663, ,672 (Pa.
             1992); Commonwealth v. Quinlan, 412 A.2d 494,
             496 (Pa. 1980); Commonwealth v. Young, 317
             A.2d 258 (Pa. 1974). Thus, an appellate court is
             limited to considering only the materials in the
             certified    record    when    resolving   an    issue.
             Commonwealth v. Walker, 878 A.2d 887, 888
             (Pa.Super. 2005). In this regard, our law is the
             same in both the civil and criminal context because,
             under the Pennsylvania Rules of Appellate Procedure,
             any document which is not part of the officially
             certified record is deemed non-existent—a deficiency
             which cannot be remedied merely by including copies
             of the missing documents in a brief or in the
             reproduced record. Commonwealth v. Kennedy,
             868 A.2d 582, 593 (Pa.Super. 2005); Lundy v.
             Manchel, 865 A.2d 850, 855 (Pa.Super. 2004). The


                                      - 16 -
J. S47044/17


               emphasis on the certified record is necessary
               because, unless the trial court certifies a document
               as part of the official record, the appellate judiciary
               has no way of knowing whether that piece of
               evidence was duly presented to the trial court or
               whether it was produced for the first time on appeal
               and improperly inserted into the reproduced record.
               Simply put, if a document is not in the certified
               record, the Superior Court may not consider it.
               Walker, 878 A.2d at 888.

Commonwealth v. Preston, 904 A.2d 1, 6-7 (Pa.Super. 2006), appeal

denied, 916 A.2d 632 (Pa. 2007).

      Because the March 1, 2017 report is not part of the certified record,

we cannot consider the contents of the report when deciding appellant’s

third issue.

      We next turn to appellant’s contention that the Commonwealth

suborned       perjury   by    presenting     testimony   from   D.B.   pertaining   to

encounters with appellant in which appellant was acquitted of charges

brought by the Commonwealth. Specifically, appellant relies on the fact that

the 1998 jury, while convicting him of two counts of statutory sexual assault

and one count each of aggravated indecent assault and corruption of minors,

also acquitted him of one count of statutory sexual assault, two counts of

aggravated indecent assault, and three counts each of indecent assault and

corruption of minors.         Appellant, accordingly, claims that “an alibi witness

rendered [D.B.’s] claims patently false as that jury rejected sixty-six percent

(66%) of her claims and properly acquitted [appellant] thereof . . .”

(Appellant’s brief at 30.)


                                            - 17 -
J. S47044/17

     We disagree with appellant’s reliance on the 1998 jury’s verdict. This

court’s decision in Commonwealth v. Ardinger, 839 A.2d 1143 (Pa.Super.

2003), is particularly instructive. In Ardinger, the Commonwealth sought

to introduce testimony from an alleged victim and the victim’s mother in an

attempt   to   establish   evidence    of      a   common   plan   pursuant    to

Pa.R.E. 404(b)(2).   Id. at 1144.     Both the victim and his mother were to

provide testimony of an incident that occurred in Maryland, for which the

defendant was charged, but not convicted, at the time of the Pennsylvania

proceedings.   Id.   This court reiterated that “‘Pa. R. Evid. 404(b) is not

limited to evidence of crimes that have been proven beyond a reasonable

doubt in court. It encompasses both prior crimes and prior wrongs and acts,

the latter of which, by their nature, often lack “definitive proof.”’”        Id.,

quoting Commonwealth v. Lockcuff, 813 A.2d 857, 861 (Pa.Super. 2002),

appeal denied, 825 A.2d 638 (Pa. 2003).

     The Ardinger court further explained that it was up to the jury sitting

for Mr. Ardinger’s trial to determine the credibility of the victim and his

mother as they testified regarding the charges pending in Maryland.

Ardinger, 839 A.2d at 1146.         Additionally, this court noted that both

witnesses would be subject to cross-examination that could “include

questions which will enable the jury to know that the charges against

[Mr. Ardinger] in Maryland have not yet resulted in a conviction.” Id.




                                      - 18 -
J. S47044/17

      In the instant appeal, it was within the jury’s sole purview to

determine the credibility of D.B.’s testimony.           Likewise, appellant’s trial

counsel had the opportunity on cross-examination to include questions that

would enable the jury to know that appellant was not convicted of all

charges against him at the 1998 trial.

      Additionally, we disagree with appellant’s claim that his acquittal of

several charges in 1998 is tantamount to the jury finding D.B.’s testimony to

not be credible. This court has previously cautioned that

             an acquittal cannot be interpreted as a specific
             finding in relation to some of the evidence
             presented; and acquittal may represent the jury’s
             exercise of its historic power of lenity; and a contrary
             rule would abrogate the criminal procedural rules
             that empower a judge to determine all questions of
             law and fact as to summary offenses.

Commonwealth        v.   Barger,   956     A.2d   458,     461   (Pa.Super.   2008)

(en banc),     appeal    denied,     980       A.2d   109    (Pa.   2009),    citing

Commonwealth v. Wharton, 594 A.2d 696, 698-699 (Pa.Super. 1991),

Commonwealth v. Yachymiak, 505 A.2d 1024, 1026-1027 (Pa.Super.

1986).

      Therefore, we find that determining the credibility of D.B.’s bad acts

testimony was within the sole purview of the jury sitting in appellant’s 2016

trial, and accordingly, appellant’s third issue is without merit.




                                      - 19 -
J. S47044/17

                                      IV.

     In his fourth issue for our review, appellant avers that “the trial court’s

representation of the exculpatory DNA evidence is [in violation] of the right

to due process of law.     (Appellant’s brief at 40-47.)   Appellant, however,

failed to include this issue in his concise statement of errors complained of

on appeal.

             [I]t is well-settled that issues not included in an
             appellant’s statement of questions involved and
             concise statement of errors complained of on appeal
             are waived. Krebs v. United Refining Co. of Pa.,
             893 A.2d 776, 797 (Pa.Super. 2006) (citations
             omitted) (“We will not ordinarily consider any issue if
             it has not been set forth in or suggested by an
             appellate brief’s statement of questions involved,
             and any issue not raised in a statement of matters
             complained of on appeal is deemed waived.”). With
             respect to issues not included in a concise
             statement, our Supreme Court has instructed that
             this Court has no discretion in choosing whether to
             find waiver. Waiver is mandatory, and this Court
             may not craft ad hoc exceptions or engage in
             selective enforcement.     City of Philadelphia v.
             Lerner, 151 A.3d 1020, 1024 (Pa. 2016), quoting
             Commonwealth v. Hill, 16 A.3d 484, 494 (Pa.
             2011).

In re M.Z.T.M.W., 163 A.3d 462, 466 (Pa.Super. 2017).

     We, therefore, find that appellant’s fourth issue is waived, as he failed

to include the issue in his concise statement of errors complained of on

appeal.




                                     - 20 -
J. S47044/17

                                     V.

     In his final issue, appellant alleges prosecutorial misconduct in that the

Commonwealth deliberately omitted exculpatory evidence and “known

credibility challenges” as to C.C.’s testimony.    (See appellant’s brief at

47-55.) In essence, appellant is alleging that the Commonwealth committed

a Brady violation. See Brady v. Maryland, 373 U.S. 83 (1963).

           [Our supreme court] summarized the law in Brady
           in Commonwealth v. Strong, 761 A.2d 1167 (Pa.
           2000):

                 In Brady, the United States Supreme
                 Court declared that due process is
                 offended when the prosecution withholds
                 evidence favorable to the accused. . . .
                 The    Brady     court established      the
                 obligation of the prosecution to respond
                 affirmatively to a request for production
                 of exculpatory evidence with all evidence
                 material to the guilt or punishment of the
                 accused. Where evidence material to the
                 guilt or punishment of the accused is
                 withheld, irrespective of the good or bad
                 faith of the prosecutor, a violation of due
                 process has occurred.

           Id. at 1171 (citations and footnote omitted).

           In United States v. Bagley, 473 U.S. 667, 677
           (1985), the Supreme Court concluded that
           “impeachment evidence . . . as well as exculpatory
           evidence, falls within the Brady rule,” and held that,
           regardless of request, favorable evidence is material,
           and constitutional error results from its suppression
           by the government “if there is reasonable probability
           that, had the evidence been disclosed to the
           defense, the result of the proceeding would have
           been different.” Id. at 682. See Strong, supra at
           1771 (“As Brady and its progeny dictate, when the


                                   - 21 -
J. S47044/17


          failure of the prosecution to produce material
          evidence raises a reasonable probability that the
          result of the trial would have been different if the
          evidence had been produced, due process has been
          violated and a new trial is warranted.” (citing
          Bagley)); see also Commonwealth v. Moose,
          602 A.2d 1265, 1272 (Pa. 1992) (“When the
          reliability of a witness may be determinative of guilt
          or innocence, non-disclosure of evidence affecting
          that witness’s credibility runs afoul of Brady’s
          disclosure requirement.”).

          In determining whether a reasonable probability of a
          different outcome has been demonstrated, “[t]he
          question is not whether the defendant would more
          likely than not have received a different verdict with
          the evidence, but whether in its absence he received
          a fair trial, understood as a trial resulting in a verdict
          worthy of confidence.” Kyles v. Whitley, 514 U.S.
          419, 434 (1995). A “reasonable probability” of a
          different result is shown when the government’s
          suppression of evidence “undermines confidence in
          the outcome of the trial.” Bagley, supra at 678.
          The United States Supreme Court has made clear
          that Bagley’s materiality standard is not a
          sufficiency of the evidence test. Kyles, supra at
          434. A Brady violation is established “by showing
          that the favorable evidence could reasonably be
          taken to put the whole case in such a different light
          as to undermine confidence in the verdict.” Kyles,
          supra at 435. Importantly, “[t]he mere possibility
          that an item of undisclosed information might have
          helped the defense, or might have affected the
          outcome of the trial, does not establish materiality in
          the constitutional sense.          Commonwealth v.
          McGill, 832 A.2d 1014, 1019 (Pa. 2003). “[I]n
          order to be entitled to a new trial for failure to
          disclose evidence affecting a witness’[s] credibility,
          the defendant must demonstrate the reliability of the
          witness may well be determinative of his guilt or
          innocence.” Commonwealth v. Johnson, 727 A.2d
          1089, 1094 (Pa. 1999). In assessing the significance
          of the evidence withheld, a reviewing court must
          bear in mind that not every item of the prosecution’s


                                   - 22 -
J. S47044/17


           case would necessarily have been directly undercut
           had the Brady evidence been disclosed. Kyles,
           supra at 451.

Commonwealth v. Weiss, 986 A.2d 808, 814-815 (Pa. 2009) (citations

reformatted).

     Brady, however, does not relieve a defendant of his duty to perform

due diligence and conduct reasonable investigation in his own defense.

Indeed, our supreme court has stated that, “[i]t is well established that

‘no Brady violation occurs where the parties had equal access to the

information or if the defendant knew or could have uncovered such evidence

with reasonable diligence.’”   Commonwealth v. Spotz, 896 A.2d 1191,

1248 (Pa. 2006), citing Commonwealth v. Morris, 822 A.2d 684, 696 (Pa.

2003).

     Appellant provides the following litany of evidence that he avers was

improperly withheld by the Commonwealth:

           a.     [Appellant] resided with C.C. from August
                  2008 until June 10, 2010. Yet, from August
                  2008 until July of 2013 no claim of indecent
                  assault or inappropriate sexual conduct is
                  made to any person whatsoever.

           b.     After separation from C.C.’s mother, [C.T.], in
                  June of 2010, a number of legal filings were
                  made in custody and for a protection from
                  abuse order that was abandoned.

           ....

           c.     When pressed at the preliminary hearing C.C.
                  admitted:



                                   - 23 -
J. S47044/17


                     “Well, he did ignore me.    Like,
                     mostly, he ignored me in the
                     beginning, but toward the end he
                     just ignored everyone.”     [N.T.
                     7/30/13 at 19.]

          d.   C.C.’s    mother     [C.T.]    made     numerous
               fraudulent claims in Protection from Abuse
               petitions, two of three filings were withdrawn.

          e.   C.C.’s mother [C.T.] had a pattern of non-
               compliance with mandatory notice to the
               custody    court    regarding    her   living
               arrangements, location and schooling of C.C.
               and then kidnapped C.C. to Hawai’i.

          f.   Ultimately, [C.T.]’s fraud in support was
               revealed, and no Judge, Higgins vacated a
               support order, in [appellant’s] favor, when
               asked why she refused to appear at support
               master hearings, she lied, claiming C.C. was
               sick those days.

          g.   Only when [appellant] moved to verify [C.T.]’s
               fraud to Judge Higgins did the lies get
               advanced      of   inappropriate conduct   by
               [appellant], in July of 2013.

          h.   Judge Higgins’ support order aptly reflects
               [C.T.]’s lie of C.C. being home sick, upon
               subpoena, evidence from C.C.’s school
               attendance verifies that [C.T.] lied.

          i.   While awaiting trial, [C.T.] had kidnapped C.C.
               and fled to Hawai’i, when [appellant] petitioned
               the custody court over this, [ADA] Rakaczewski
               sought free legal representation for her, rather
               than properly prosecute her or ensure the
               safety of the child.

          j.   In the affidavit of probable cause C.C.’s story
               is that [appellant’s] penis does not enter her
               mouth, a claim she repeats on interview at the
               child advocacy center and at the preliminary


                                 - 24 -
J. S47044/17


                  hearing; however, at trial she changes her
                  story and [ADA] Rakaczewski did nothing to
                  inform the jury of C.C.’s prior claims.

Appellant’s brief at 48-50 (citations omitted).

      Appellant fails to enumerate any evidence that the Commonwealth

improperly suppressed to which he did not have equal access and/or could

have obtained by exercising reasonable diligence. Indeed, in several of the

items listed above, appellant avers that the Commonwealth improperly

suppressed information that was obtainable from the transcript of appellant’s

preliminary hearing.   Upon an exercise of reasonable diligence, appellant’s

trial counsel could have easily confronted C.C. with any inconsistencies

found in the preliminary hearing transcript.

      Appellant also avers that C.T. and C.C. sent him letters and e-mails,

which were improperly suppressed by the Commonwealth. Appellant, as the

recipient of the letters and e-mails in question, had equal access to these

documents, and his trial counsel could have used these documents on

cross-examination.

      Finally, appellant avers that the Commonwealth improperly withheld

filings from appellant’s litigation with C.T. pertaining to custody of C.C. As a

party to that litigation, appellant would have been served with any and all

filings from C.T., and accordingly would have had access to those documents

for impeachment purposes during trial.




                                     - 25 -
J. S47044/17

      We find that appellant had equal access to and/or could have, with the

exercise of reasonable diligence, obtained all of the evidence that he avers

was   improperly    withheld    by   the   Commonwealth.   Accordingly,   the

Commonwealth did not violate the rule set forth in Brady, and appellant’s

fifth issue is without merit.

      Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary




Date: 12/8/2017




                                      - 26 -